Fourth Court of Appeals
                               San Antonio, Texas
                                       June 3, 2015

                                   No. 04-14-00483-CV

                                 Rowland MARTIN, Jr.,
                                       Appellant

                                            v.

                    Edward L. BRAVENEC and 1216 West Ave., Inc.,
                                    Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-07644
                         Honorable Dick Alcala, Judge Presiding

                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court